Name: 80/1181/EEC: Council Decision of 4 December 1980 amending and supplementing Decision 79/4/EEC on the collection of information concerning the activities of carriers participating in cargo liner traffic in certain areas of operation
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-23

 Avis juridique important|31980D118180/1181/EEC: Council Decision of 4 December 1980 amending and supplementing Decision 79/4/EEC on the collection of information concerning the activities of carriers participating in cargo liner traffic in certain areas of operation Official Journal L 350 , 23/12/1980 P. 0044 - 0044 Greek special edition: Chapter 07 Volume 3 P. 0003 Spanish special edition: Chapter 07 Volume 2 P. 0258 Portuguese special edition Chapter 07 Volume 2 P. 0258 ++++COUNCIL DECISION OF 4 DECEMBER 1980 AMENDING AND SUPPLEMENTING DECISION 79/4/EEC ON THE COLLECTION OF INFORMATION CONCERNING THE ACTIVITIES OF CARRIERS PARTICIPATING IN CARGO LINER TRAFFIC IN CERTAIN AREAS OF OPERATION ( 80/1181/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND IN PARTICULAR ARTICLE 84 ( 2 ) THEREOF , HAVING REGARD TO COUNCIL DECISION 78/774/EEC OF 19 SEPTEMBER 1978 CONCERNING THE ACTIVITIES OF CERTAIN THIRD COUNTRIES IN THE FIELD OF CARGO SHIPPING ( 1 ) , HAVING REGARD TO COUNCIL DECISION 79/4/EEC OF 19 DECEMBER 1978 ON THE COLLECTION OF INFORMATION CONCERNING THE ACTIVITIES OF CARRIERS PARTICIPATING IN CARGO LINER TRAFFIC IN CERTAIN AREAS OF OPERATION ( 2 ) , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS THE INFORMATION COLLECTED UNDER DECISION 79/4/EEC GIVES GROUNDS FOR CONCERN ABOUT THE COMPETITIVE POSITION OF MEMBER STATE SHIPPING COMPANIES BECAUSE OF THE NATURE OF THE COMPETITION WHICH THEY FACE FROM CERTAIN THIRD COUNTRY CARRIERS IN THE TRADES IN QUESTION ; WHEREAS THE COLLECTION OF INFORMATION ABOUT THESE TRADES SHOULD THEREFORE CONTINUE ; WHEREAS THERE ARE INDICATIONS THAT THE COMPETITIVE POSITION OF THE FLEETS OF MEMBER STATE SHIPPING COMPANIES IS BEING ADVERSELY AFFECTED IN THE TRADE BETWEEN THE COMMUNITY AND THE FAR EAST BY COMPETITION FROM CERTAIN CARRIERS WHICH ARE NOT FOLLOWING THE RULES OF COMPETITION IN ACCORDANCE WITH THE PRINCIPLES OF MARKET ECONOMY ; WHEREAS INFORMATION SHOULD ALSO BE COLLECTED CONCERNING TRANSPORT BETWEEN MEMBER STATES AND THE FAR EAST , HAS ADOPTED THIS DECISION : ARTICLE 1 IN ARTICLE 1 OF COUNCIL DECISION 79/4/EEC " 31 DECEMBER 1980 " SHALL BE REPLACED BY " 31 DECEMBER 1982 " . ARTICLE 2 MEMBER STATES SHALL COLLECT INFORMATION CONCERNING TRANSPORT BETWEEN THE MEMBER STATES AND THE FAR EAST ( JAPAN , TAIWAN , HONG KONG , MALAYSIA , SINGAPORE , REPUBLIC OF KOREA , THE PHILIPPINES , THAILAND ) . DETAILED RULES FOR THE COLLECTION OF THIS INFORMATION SHALL BE ADOPTED BY THE COUNCIL NOT LATER THAN 31 MARCH 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 4 DECEMBER 1980 . FOR THE COUNCIL THE PRESIDENT J . BARTHEL ( 1 ) OJ NO L 258 , 21 . 9 . 1978 , P . 35 . ( 2 ) OJ NO L 5 , 9 . 1 . 1979 , P . 31 .